Per Curiam.
This appeal involves the disposition of property in probate. The transcript shows that, December 29, 1948, Margaret A. Bingham filed her petition in the superior court for Spokane county, asking that she be appointed administratrix of the estate of her husband, who had died December 11,1948. In the petition she alleged that she and her daughter, Frances N. Sampaio, were the only heirs at law of the deceased.
December 29, 1948, the court entered an order appointing the petitioner administratrix of her husband’s estate. December 31,1948, Mrs. Bingham filed her petition asking that all the property of the estate be set aside to her in lieu of homestead.
April 21, 1949, Frances N. Sampaio filed her petition in which she related the death of her mother on January 2, 1949, and then asked for the appointment of an administrator de bonis non of her father’s estate. May 31, 1949, the court appointed Vera Kriegler administratrix de bonis non *710of the estate of Bernice A. Bingham. Yera Kriegler filed what was denominated an answer and cross-petition in which she asked that all of the assets of -Bernice Bingham be set aside to Margaret Bingham as a preferred claim and homestead. The court denied the petition, and Mrs. Kriegler has appealed.
As indicated by the order entered by the court denying the petition and by appellant’s brief, the order from which the appeal in this case is taken was predicated upon evidence produced just prior to the time the order was made. That evidence has not been brought to this court by a statement of facts as required by Rule 9, Rules of the Supreme Court, 18 Wn. (2d) 9-a.
. In cases of this nature, we do not have jurisdiction to consider the case on appeal. Ellern v. Ellern, 28 Wn. (2d) 969, 184 P. (2d) 567.
The appeal is dismissed.